Citation Nr: 1410876	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for sarcoidosis polyarthropathy. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 4, 1998 to July 9, 1998, September 30, 2001 to September 25, 2003 and December 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in New York, New York.  By that rating action, the RO granted service connection for acute sarcoidosis; an initial noncompensable disability rating was assigned, effective May 25, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's March 2008 rating action to the Board. 

In February 2012, the Veteran testified before the undersigned at a videoconferencing hearing conducted via the VA Medical Center (VAMC) in Albany, New York.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An appellant must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2013).  Here, the Veteran completed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in June 2008, in favor of the New York State Division of Veterans' Affairs (NYSDVA).  He has not revoked this representation.  

In this regard, the Board notes that when a Veteran has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  Indeed, as the Veteran's February 2012 hearing was conducted via the Albany, New York VAMC, as opposed to the Albany, New York RO, a representative from NYSDVA was not present.  NYSDVA must be given an opportunity to offer written argument on the Veteran's behalf, and this argument must be considered by the RO.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to afford the Veteran's representative, NYSDVA, with an opportunity to review the claims files and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

